ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_01_FR.txt. BARCELONA TRACTION (ARRÊT) 47

Par ces motifs,

La Cour,

par douze voix contre quatre,
rejette la première exception préliminaire ;

par dix voix contre six,
rejette la deuxième exception préliminaire ;

par neuf voix contre sept,
joint au fond la troisième exception préliminaire ;

par dix voix contre six,
joint au fond la quatrième exception préliminaire.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, lé vingt-quatre juillet mil neuf cent soixante-
quatre, en trois exemplaires, dont l'un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouvernement
du Royaume de Belgique et au Gouvernement de l'Etat espagnol.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier,
(Signé) GARNIER-COIGNET.

Sir Percy SPENDER, Président, fait la déclaration suivante :

Je m’associe à l’arrêt de la Cour. Je voudrais cependant dire quelques
mots de la deuxième exception préliminaire présentée par le Gouverne-
ment espagnol.

Si le texte de l’article 37 du Statut de la Cour est fort différent de celui
de l’article 36, paragraphe 5, qui était à l'examen dans l'affaire Zsraël
c. Bulgarie — et les termes de l’article 37 sont à mon avis si clairs
qu'aucun doute n’est permis sur leur sens —, une distinction décisive,
en principe, n’en est pas moins difficile à faire entre l’article 36, para-
graphe 5, et l’article 37 pour ce qui est des questions essentielles soulevées
par la deuxième exception préliminaire.

En ce qui me concerne, les motifs indiqués dans l’opinion dissidente
collective en l'affaire Israél c. Bulgarie, motifs qui me paraissent toujours
valables, m'obligeraient, indépendamment des autres considérations
énoncées dans l'arrêt de la Cour, à rejeter cette exception préliminaire.

45
